Exhibit 10.4

Promissory Note
 
 

$50,000  August 30, 2013

 


THIS PROMISSORY NOTE (this “Note”) is issued by Michael Soursos (the “Payor”),
to Andre Caetano (together with his permitted successors and assigns, the
“Holder”).
 
This Note is being issued in connection with the transactions contemplated by
the Stock Purchase Agreement dated the date hereof (the “Purchase Agreement”)
between the Payor and the Holder, pursuant to which, among others, the Holder is
selling all his 348,000,000 shares (the “Shares”) of common stock of Amazonica,
Corp., a Nevada corporation, to the Payor.
 
Section 1.01 Principal. For value received, the Payor hereby promises to pay on
or before the Maturity Date (as defined below) to the order of the Holder or its
designees, in lawful money of the United States of America and in immediately
available funds, the principal sum of Fifty Thousand Dollars ($50,000), or, if
less, the aggregate unpaid principal amount outstanding (the “Principal Amount”)
and all accrued interest thereon and the fees set forth herein.
 
Section 1.02 Interest. Interest shall accrue on the Principal Amount at the rate
of ten percent (10%) per annum. All accrued interest shall be due and payable on
the Maturity Date. In no event shall the amount of interest due or payable
hereunder exceed the maximum rate of interest allowed by applicable law, and in
the event any such payment is inadvertently paid by the Payor or inadvertently
received by the Holder, then such excess sum shall be credited as payment of the
Principal Amount.
 
Section 1.03 Maturity Date. The Principal Amount and all accrued interest
thereon shall be due and payable in full on August 30, 2015 (the “Maturity
Date”).
 
Section 1.04 Right to Prepay. Provided that there is no Event of Default (as
defined below), the Payor shall have the right, upon no less than five (5)
business days' prior notice to the Holder, to prepay all or any portion of the
Principal Amount and all accrued interest thereon at any time, on or before the
Maturity Date, without penalty or premium.
 
Section 1.05 Additional Payments. The Payor agrees that until the earlier of (i)
the Maturity Date or (ii) when all obligations of Payor to the Holder pursuant
to this Note have been satisfied in full, the Payor shall pay the Holder five
(5%) of all sales generated from the sales or other disposition of the Shares.

 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II


Section 2.01 Representations and Warranties of the Holder. The Holder hereby
acknowledges, represents and warrants to, and agrees with, the Payor that the
Holder has full power and authority to enter into this Note, the execution and
delivery of this Note has been duly authorized, and this Note constitutes a
valid and legally binding obligation of the Holder.
 
ARTICLE III
 
Section 3.01 Representations and Warranties of the Payor. The Payor hereby
acknowledges, represents and warrants to, and agrees with, the Holder as
follows:
 
(a) Neither the issuance and sale of the Note nor the performance of the Payor’s
obligations under this Note will (i) violate, conflict with, result in a breach
of, or constitute a default (or an event which with the giving of notice or the
lapse of time or both would be reasonably likely to constitute a default) under
(A) any decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Payor of any court, governmental agency or body, or arbitrator
having jurisdiction over the Payor or over the properties or assets of the
Payor, (C) the terms of any note or any other evidence of indebtedness, or any
agreement, lease, mortgage, deed of trust or other instrument to which the Payor
is a party, by which the Payor is bound, or to which any of the properties of
the Payor is subject, or (D) the terms of any agreement to which the Payor is a
party; or (ii) result in the creation or imposition of any claim, mortgage,
security, easement or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever upon the
securities or any of the assets of the Payor.
 
(b) There is no pending or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Payor, or any of its affiliates.
 
Section 3.02 Covenants of the Payor. The Payor hereby covenants and agrees with
the Holder that, so long as any amount remains unpaid on this Note, the Payor
shall:
 
(a) Notify the Holder if there is a breach or threatened breach of any of the
representations and warranties provided for in this Note and forward to the
Holder any correspondence regarding any threatened or actual action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Payor;
 
(b) Inform any brokerage house where all or any portion of the Shares are
deposited of the provisions of Section 1.05 of this Note; and
 
(c) Promptly after the Payor shall obtain knowledge of the occurrence of any
Event of Default (as defined below) or any event which with the notice or lapse
of time or both would become an Event of Default, deliver to the Holder a notice
specifying that such notice is a "Notice of Default" and describing such Default
in reasonable detail, and in such Notice of Default or soon thereafter as
practicable, a description of the action the Payor has taken or proposes to take
with respect thereto.
 
 
2

--------------------------------------------------------------------------------

 


ARTICLE IV


Section 4.01 Events of Default. Upon the occurrence of any of the following
events (each, an “Event of Default”) (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) an
Event of Default shall be deemed to have occurred:
 
(a) Default in the payment of the Principal Amount or accrued interest on the
Maturity Date;
 
(b) The Payor does not submit to the Holder 5% of the proceeds of any
disposition of the Shares within five days thereafter;
 
(c) The Payor files for relief under any other bankruptcy or insolvency law (the
“Bankruptcy Code”) or files an assignment for the benefit of creditors, or if an
involuntary proceeding under the Bankruptcy Code or insolvency law is commenced
against the Payor;
 
(d) failure on the part of Payor to observe or perform any other covenant or
agreement on the part of Payor contained in this Note (other than those covered
by the clauses above) or in any other agreement between the Payor and the
Holder;
 
(e) any representation, warranty or certification made by the Payor to the
Holder in this Note or in any other agreement between the Payor and the Holder
shall be false or misleading; or
 
(f) Any money judgment, writ or similar final process shall be entered or filed
against Payor or any of his property or other assets, and shall remain
unvacated, unbonded, unappealed, unsatisfied, or unstayed for a period of 20
days.
 
Section 4.02 Effect of Default. Upon the occurrence of an Event of Default, the
Principal Amount and all interest accrued thereon, and any other obligations due
to the Holder shall be immediately due and payable. The Payor agrees to provide
notice to the Holder of the occurrence of any Event of Default other than as
provided for in Section 4.01(a). Following the occurrence and during the
continuance of an Event of Default, which, if susceptible to cure is not cured
within five (5) days, otherwise then from the first date of such occurrence, the
annual interest rate on this Note shall be the lower of the highest rate
permitted by law or twenty-four percent (24%).
 
 
3

--------------------------------------------------------------------------------

 


 
Section 4.03 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy. No delay or omission of the
Holder to exercise any right or power accruing upon any Default or Event of
Default occurring and continuing as aforesaid shall impair any such right or
power or shall be construed to be a waiver of any such Default or Event of
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.
 
ARTICLE V
 
Section 5.01 Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
Section 5.02 Unconditional Obligation; Waiver. The obligations hereunder are
absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever. The Payor hereby
waives presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance and enforcement of this
Note, and shall be directly and promptly liable for the payment of all sums
owing and to be owing hereunder, regardless of, and without any notice,
diligence, act or omission with respect to, the collection of any amount called
for hereunder.
 
Section 5.03 Cost of Collection. If any proceeding is brought or threatened to
be brought against the Payor to enforce any provision of this Note, the Payor
shall pay the Holder all costs of collection, including attorneys’ fees and
expenses.
 
 
4

--------------------------------------------------------------------------------

 


Section 5.04 Notices. All notices, requests, claims, demands and other
communications given or made pursuant hereto shall be in writing and shall be
deemed to have been duly given if delivered in person against written receipt,
by facsimile transmission, overnight courier prepaid, or mailed by prepaid first
class registered or certified mail, postage prepaid, return receipt requested to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section):


(i)  If to the Payor:


Michael Soursos
_______
_______
Telecopy: ______
Email: __________


(ii)  If to the Holder:
 
Andre Caetano
_______
_______
Telecopy: ______
Email: __________
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt. In order for any such
notice to be deemed given as provided above, any such notice must also be
accompanied by an email to the recipient.
 
 
5

--------------------------------------------------------------------------------

 


Section 5.05 Governing Law. This Note shall be deemed to be made under and shall
be construed in accordance with the laws of the State of New York without giving
effect to the principals of conflict of laws thereof. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the jurisdiction of the courts sitting in the New York, and any appellate court
from any thereof, in respect of any action, suit or proceeding arising out of or
relating to this Note, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action, suit or proceeding may be heard and
determined in such courts. Each of the parties hereto agrees that a final
judgment in any such action, suit or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
action, suit or proceeding arising out of or relating to this Note, or in any
court referred to above. Each of the parties further hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action, suit proceeding in any such court and waives any
other right to which it may be entitled on account of its place of residence or
domicile. THE PAYOR IRREVOCABLY WAIVES ANY AND ALL RIGHT THE PAYOR MAY HAVE TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS
NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION
CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE PAYOR ACKNOWLEDGES THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.
 
Section 5.06 Severability. The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.
 
Section 5.07 Construction and Joint Preparation. This Note shall be construed to
effectuate the mutual intent of the parties. The parties and their counsel have
cooperated in the drafting and preparation of this Note, and this Note therefore
shall not be construed against any party by virtue of its role as the drafter
thereof. No drafts of this Note shall be offered by any party, nor shall any
draft be admissible in any proceeding, to explain or construe this Note. Each
party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Note. The headings contained in this Note are intended for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Note.
 
Section 5.08 Entire Agreement; Amendments. This Note shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the Payor and the Holder. This Note represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no other representations, warranties or commitments, except as set forth in
this Note. This Note may be amended or modified only by an instrument in writing
executed by the Holder.
 
Section 5.09 Counterparts. This Note may be executed in multiple counterparts
and by facsimile, each of which shall be an original, but all of which shall be
deemed to constitute on instrument.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 5.10 Usury Savings Clause. Notwithstanding any provision in this Note,
the total liability for payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions, or other
sums which may at any time be deemed to be interest, shall not exceed the limit
imposed by the usury laws of the jurisdiction governing this Note or any other
applicable law. In the event the total liability of payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions or other sums which may at any time be deemed to be interest,
shall, for any reason whatsoever, result in an effective rate of interest, which
for any month or other interest payment period exceeds the limit imposed by the
usury laws of the jurisdiction governing this Note, all sums in excess of those
lawfully collectible as interest for the period in question shall, without
further agreement or notice by, between, or to any party hereto, be applied to
the reduction of the outstanding principal balance of this Note immediately upon
receipt of such sums by the Holder hereof, with the same force and effect as
though the Payor had specifically designated such excess sums to be so applied
to the reduction of such outstanding principal balance and the Holder hereof had
agreed to accept such sums as a penalty-free payment of principal; provided,
however, that the Holder of this Note may, at any time and from time to time,
elect, by notice in writing to the Payor, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the outstanding principal
balance. It is the intention of the parties that the Payor does not intend or
expect to pay nor does the Holder intend or expect to charge or collect any
interest under this Note greater than the highest non-usurious rate of interest
which may be charged under applicable law.
 


IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties have
executed this Promissory Note as of the date first written above.

 
 

  /s/ Michael Soursos                       Michael Soursos           /s/ Andre
Caetano                           Andre Caetano

 

 
 
 
7


--------------------------------------------------------------------------------